                 Case 2:20-cr-00084-TLN Document 35 Filed 09/14/20 Page 1 of 3

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRA CHERNICK
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00084-TLN
11
                                   Plaintiff,            STIPULATION CONTINUING STATUS
12                                                       CONFERENCE AND EXCLUDING TIME;
                            v.                           FINDINGS AND ORDER
13
     JONATHAN MICHAEL THORNTON and                       DATE: September 17, 2020
14   KATHERINE LEANN HERRERA,                            TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
15                                Defendants.

16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.      A status conference in this case was previously set for September 17, 2020.

21          2.      By this stipulation, the parties now move to continue the status conference until

22 November 12, 2020, at 9:30 a.m., and to exclude time between September 17, 2020, and November 12,

23 2020, under Local Code T4.

24          3.      The parties agree and stipulate, and request that the Court find the following:

25                  a. The government has produced discovery in this matter, including over 500 pages of

26                      documents and video evidence. Counsel for defendants require additional time to

27                      review discovery, conduct additional investigation and legal research, and consult

28                      with their clients.


      STIPULATION TO CONTINUE STATUS CONFERENCE          1
      AND EXCLUDE TIME
                 Case 2:20-cr-00084-TLN Document 35 Filed 09/14/20 Page 2 of 3

 1                  b. Additional discovery, including forensic images of electronic devices, is available for

 2                       defense counsel to review at the FBI office. Counsel for defendants require

 3                       additional time to arrange for the review of such evidence and to retain forensic

 4                       experts if necessary.

 5                  c.      Counsel for defendants believe that failure to grant the above-requested continuance

 6          would deny them the reasonable time necessary for effective preparation, taking into account the

 7          exercise of due diligence.

 8                  d.        The government does not object to the continuance.

 9                  e.        Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act. For the purpose of computing time under the

12          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

13          of September 17, 2020, through November 12, 2020, inclusive, is deemed excludable pursuant to

14          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

15          by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

16          served by taking such action outweigh the best interest of the public and the defendant in a

17          speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.

21               IT IS SO STIPULATED.

22

23
         Dated: September 11, 2020                                MCGREGOR W. SCOTT
24                                                                United States Attorney
25
                                                                  /s/ MIRA CHERNICK
26                                                                MIRA CHERNICK
                                                                  Assistant United States Attorney
27

28


      STIPULATION TO CONTINUE STATUS CONFERENCE            2
      AND EXCLUDE TIME
             Case 2:20-cr-00084-TLN Document 35 Filed 09/14/20 Page 3 of 3

 1     Dated: September 11, 2020                      /s/ TIMOTHY ZINDEL
                                                      TIMOTHY ZINDEL
 2                                                    Counsel for Defendant
                                                      Jonathan Thornton
 3

 4

 5     Dated: September 11, 2020                      /s/ COLIN L. COOPER
                                                      COLIN L. COOPER
 6                                                    Counsel for Defendant
 7                                                    Katherine Herrera

 8

 9

10

11
                                         FINDINGS AND ORDER
12
              IT IS SO FOUND AND ORDERED this 14th day of September, 2020.
13

14

15

16
                                                       Troy L. Nunley
17                                                     United States District Judge
18

19

20

21

22

23

24

25

26

27

28


     STIPULATION TO CONTINUE STATUS CONFERENCE   3
     AND EXCLUDE TIME
